United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10- Q ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period e nded September 30 , 20 15 or ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURI T IES EXCHANGE ACT OF 1934 For the transition period fromto Commission File N umber 000-54422 CARROLL BANCORP , INC. (Exact name of registrant as specified in its charter) MARYLAND 27-5463184 (State or other jurisdiction of incorporation or organization) (IRS Employer
